El Juez Asociado SeñoR Snydee
emitió la opinión del tribunal.
El 24 de febrero de. 1947 el Municipio de Ponce sometió a la Junta de Planificación, Urbanización y Zonificación un pro-yecto para la segregación y arrendamiento a Ochoa Fertilizer Corp., para establecer una fábrica de abono, de una parcela de terreno que alegaba le pertenecía. Por motivos que es in-necesario exponer aquí, el 23 de abril de 1947, la Junta desa-probó el proyecto y el 30 de julio de 1947 declaró sin lugar una moción de reconsideración, sin perjuicio del derecho del *769Municipio a proseguir este caso o someter el mismo como un caso nuevo cuando desaparezcan los motivos aducidos por la Junta.
El Municipio radicó una solicitud de revisión ante este Tribunal. La Junta solicita la desestimación por el funda-mento de falta de jurisdicción, radicando un memorándum en apoyo de su moción. El Municipio no ha radicado oposición alguna a la moción o réplica al memorándum.
 La solicitud de revisión se radicó a tenor con el artículo 26 de la Ley núm. 213, Leyes de Puerto Eico, 1942 ((1) pág. 1107), según fué enmendada por la Ley núm. 429, Leyes de Puerto Eico, 1946 ( (1) pág. 1219). El último párrafo del artículo 26 provee lo siguiente:
“Cualquier parte directamente interesada en las actuaciones, acuerdos, aprobaciones, denegaciones y desaprobaciones de la Junta de Planificación, Urbanización y Zonificación de Puerto Rico sobre casos o planos de lotificación, contra la cual una petición de recon-sideración haya sido solicitada dentro de un término de quince (15) días a la Junta de Planificación y sobre la misma haya rendido o to-mado acuerdo y resolución la Junta de Planificación, podrá presen-tar, dentro del término de quince (15) días a partir de la fecha de la notificación de tal resolución o acuerdo de la Junta de Planificación, Urbanización y Zonificación de Puerto Rico, para su revisión ante la Corte Suprema de Puerto Rico; Disponiéndose, que dicha revisión ante la Corte Suprema, la que tiene jurisdicción exclusiva para re-visar tales actuaciones o decisiones, podrá concederse y se limitará exclusivamente a cuestiones de derecho.”
La dificultad es que aquí no tenemos una lotificación que caiga dentro de la definición de lotificación hallada en el ar-tículo 2 de la Ley núm. 213, o en el artículo 10 que autoriza a la Junta a adoptar reglamentos para lotifieaci'ones. Por el contrario, este caso cae bajo el artículo 22 de la Ley núm. 213, según fué enmendada por la núm. 475, Leyes de Puerto Eico, 1947 ((1) pág. 1071), que reza en parte como sigue:
“El Plano Regulador estará a la disposición de la Asamblea Le-gislativa y cada uno de sus miembros individualmente y de todos los funcionarios y organismos oficiales de Puerto Rico y de los funciona-*770ríos y organismos federales, así como de cualquier persona particular en el ejercicio de sus poderes, derechos y deberes respectivos relativos a los asuntos contenidos en el mismo, y no se autorizará, ayudará o emprenderá, ni en todo ni en parte, ninguna mejora, adquisición, venta o cambio en los usos de terrenos u otras propiedades de El Pueblo de Puerto Eico o cualquiera de sus oficinas, negociados, departa-mentos, comisiones, dependencias, instrumentalidades, corporaciones, <-0 autoridades gubernamentales y sus municipios o de cualquier ser-vicio público, de propiedad pública, por ningún funcionario u organ i sitio ejecutivo de Puerto Eico, a menos que la posición, naturaleza .y extensión propuesta para los mismos, no esté en conflicto con lo indicado en dicho Plano Eegulador, y se hayan sometido a la Junta y hayan sido aprobadas por esta, o, si la junta las hubiera rechazado, hayan sido sometidas a la aprobación y aprobadas por el Consejo Eje-cutivo, o hayan sido o sean autorizadas, en términos específicos y para ubicación definida, por ley. ... De cualquier resolución de la junta, de acuerdo con este artículo, podrá apelarse dentro de un plazo de veinte (20) días para ante el Consejo Ejecutivo, quien podrá enmen-dar, alterar o revocar dicha desaprobación. ...”
El proyecto del Municipio para segregar y arrendar una parcela para establecer una fábrica de abonos constituye ob-viamente una mejora o cambio en el uso de terrenos pertene-cientes a un Municipio. La revisión de la actuación de la Junta, por tanto, cae bajo el artículo 22 más bien que bajo el 26. Si bien el artículo 26 provee la revisión por este tribunal, el 22 no tiene tal disposición. Bajo este último ar-tículo, la revisión la lleva a cabo el Consejo Ejecutivo y no este Tribunal, de conformidad con el Beglamento de Planifi-cación Núm. 2 de la Junta.
La moción de la Junta para que se desestime la solicitud de revisión por falta de jurisdicción, será declarada con lugar.